MEMORANDUM DECISION                                                        FILED
                                                                             Feb 27 2017, 9:16 am
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      CLERK
                                                                             Indiana Supreme Court
      regarded as precedent or cited before any                                 Court of Appeals
                                                                                  and Tax Court

      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Alan D. Wilson                                          Katherine J. Noel
      Kokomo, Indiana                                         Jacob D. Winkler
                                                              Noel Law
                                                              Kokomo, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Karen Criswell,                                         February 27, 2017
      Appellant-Petitioner,                                   Court of Appeals Case No.
                                                              34A05-1604-DR-924
              v.                                              Appeal from the Howard Superior
                                                              Court
      Kenneth Criswell,                                       The Honorable Brant J. Parry,
      Appellee-Respondent.                                    Judge
                                                              Trial Court Cause No.
                                                              34D02-1404-DR-293



      Najam, Judge.


                                       Statement of the Case
[1]   Karen Criswell (“Wife”) appeals the dissolution court’s decree of dissolution of

      her marriage to Kenneth Criswell (“Husband”). Wife raises a single issue on

      Court of Appeals of Indiana | Memorandum Decision 34A05-1604-DR-924 | February 27, 2017        Page 1 of 4
      appeal, and Husband raises a single issue on cross-appeal. We address those

      issues as follows:


              1.      Whether the dissolution court erred when it found a 1962
                      Chevrolet Corvette (“the Corvette”) to be a marital asset.


              2.      Whether the court erred when it valued the Corvette at
                      $22,000.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On April 9, 2014, Wife filed her petition for the dissolution of her marriage to

      Husband after nearly twenty-eight years of marriage. On January 13, 2016, the

      dissolution court held an evidentiary hearing on the petition. At that hearing,

      Wife testified that the Corvette was a marital asset that she believed to be worth

      $40,000. Wife did not specify a basis for her belief that the value was an

      accurate value.


[4]   Husband also testified at the hearing. According to Husband, he had traded the

      Corvette to a friend, to whom Husband owed $22,000, in exchange for having

      that debt forgiven. Despite trading the vehicle, however, Husband

      acknowledged that he kept possession of it, continued to pay insurance on it,

      and took it, along with Wife, to car shows.




      Court of Appeals of Indiana | Memorandum Decision 34A05-1604-DR-924 | February 27, 2017   Page 2 of 4
[5]   After the hearing, the court entered its dissolution decree. Among other things,

      the court found the Corvette to be a marital asset worth $22,000. This appeal

      ensued.


                                     Discussion and Decision
                                            Standard of Review

[6]   Husband argues on appeal that the dissolution court erred when it found the

      Corvette to be a marital asset, and Wife contends that the court erred when it

      valued the Corvette at $22,000. The parties’ arguments follow the court’s

      decree of dissolution, in which the court entered findings of fact and

      conclusions thereon after an evidentiary hearing. In such appeals, “the court on

      appeal shall not set aside the findings or judgment unless clearly erroneous, and

      due regard shall be given to the opportunity of the trial court to judge the

      credibility of the witnesses.” Ind. Trial Rule 52(A). In reviewing findings of

      fact and conclusions thereon, an appellate court applies “a two-tiered standard

      of review by first determining whether the evidence supports the findings and

      then whether the findings support the judgment.” Weigel v. Weigel, 24 N.E.3d

      1007, 1010 (Ind. Ct. App. 2015). In evaluating whether the findings support the

      judgment, we will reverse “only upon a showing of ‘clear error’—that which

      leaves us with a definite and firm conviction that a mistake has been made.”

      Egly v. Blackford Cty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992).




      Court of Appeals of Indiana | Memorandum Decision 34A05-1604-DR-924 | February 27, 2017   Page 3 of 4
                       Issue One: Whether the Corvette is a Marital Asset

[7]   We first address Husband’s argument on cross-appeal that the dissolution court

      erred when it found the Corvette to be a marital asset. We hold that the

      dissolution court’s finding on this issue is supported by the evidence. The

      undisputed evidence shows that Husband and Wife had possession of the

      Corvette, paid insurance on it, and took it to car shows. That evidence is

      sufficient to support the dissolution court’s finding that the Corvette was a

      marital asset, and Husband’s argument to the contrary on appeal simply

      requests this court to reweigh the evidence, which we will not do.


                                Issue Two: The Value of the Corvette

[8]   We thus turn to Wife’s issue on appeal, namely, whether the dissolution court

      erred when it valued the Corvette at $22,000 rather than $40,000. We again

      hold that the dissolution court’s finding is supported by the evidence. Although

      Wife testified that she believed the Corvette to have been worth $40,000,

      Husband testified that he thought the Corvette had a fair market value of

      $22,000. Accordingly, the dissolution court’s finding that the Corvette had a

      value of $22,000 is supported by the evidence, and Wife’s argument on appeal,

      like Husband’s argument on cross-appeal, seeks to have this court reweigh the

      evidence. We will not. We affirm the judgment of the dissolution court.


[9]   Affirmed.


      Bailey, J., and May, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 34A05-1604-DR-924 | February 27, 2017   Page 4 of 4